Case 3:19-cv-00466-CRS Document 11-1 Filed 07/29/19 Page 1 of 11 PageID #: 130




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY
                                     LOUISVILLE DIVISION

LINDA DAVIS, individually and on behalf
of all others similarly situated,                               Case No. 19-cv-00466-CRS

                  Plaintiff,                                    Electronically Filed

        vs.

STATE FARM MUTUAL
AUTOMOBILE INSURANCE
COMPANY, et al.

                  Defendants.

    THE STATE FARM DEFENDANTS’ MEMORANDUM IN SUPPORT OF THEIR
       MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT

        Defendants State Farm Mutual Automobile Insurance Company (“State Farm Mutual”)

and State Farm Fire and Casualty Company (“State Farm Fire”) (collectively, the “State Farm

Defendants”) respectfully submit this brief in support of their Motion to Dismiss Plaintiff’s First

Amended Complaint (“FAC”), pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of

Civil Procedure. 1

                                INTRODUCTION AND BACKGROUND

        According to the FAC, Plaintiff Linda Davis (“Plaintiff”) was injured in an automobile

accident with an underinsured motorist on September 12, 2014, and her medical bills exceeded

$350,000. FAC ¶ 26 & Ex. A at 1. Plaintiff alleges that “[a]t all times relevant,” she was “a

State Farm policyholder and a State Farm insured” for purposes of the claims alluded to in the

FAC. FAC ¶ 6. Plaintiff attaches to the FAC a Confirmation of Coverage letter which states


1
    State Farm Fire is moving to dismiss the FAC in its entirety, while State Farm Mutual is moving to dismiss only
    certain claims. In accordance with what it understands to be the practice in this district, State Farm Mutual is
    not at this time filing an answer to the counts that it is not seeking to dismiss. It stands ready to do so, however,
    if that is the Court’s preference.
Case 3:19-cv-00466-CRS Document 11-1 Filed 07/29/19 Page 2 of 11 PageID #: 131




that, on the date of loss, there was in effect a State Farm Mutual auto insurance policy issued to

Plaintiff and her husband for their 1998 Cadillac Deville (the “Cadillac Policy”), which included

UIM coverage with individual limits of $100,000. Ex. A at 3. On August 1, 2016, State Farm

Mutual offered to settle Plaintiff’s UIM claim for $100,000—the limits of the UIM coverage on

the Cadillac Policy. FAC ¶ 26 & Ex. A. at 1, 3.2 Plaintiff alleges that an additional $100,000 in

UIM coverage was available to her under another household policy, but that the State Farm

Defendants failed to disclose the existence of this additional coverage until after April 2019.

FAC ¶ 26 & Ex. B.

        Based on these factual allegations, Plaintiff brings claims against both State Farm

Defendants for violation of the Kentucky Unfair Claims and Settlement Practices Act, KRS

304.12-230, et seq. (“KUCSPA”) (Count I), common law bad faith (Count II), violation of the

Kentucky Consumer Protection Act, KRS 367.220 (“KCPA”) (Count III), breach of fiduciary

duties (Count IV), fraudulent misrepresentation (Count V), fraud by omission (Count VI), gross

negligence (Count VII), vicarious liability and respondeat superior (Count VIII), punitive

damages (Count IX) and a declaration of rights (Count X). As set forth below, the FAC must be

dismissed in its entirety as to State Farm Fire, because Plaintiff alleges no facts showing that she

has standing to sue State Farm Fire or that she has any plausible claim against that entity. In

addition, Plaintiff’s claim for violation of the KCPA must be dismissed as to State Farm Mutual

because it is barred by the applicable statute of limitations, and her claim for breach of fiduciary

duties must be dismissed because the FAC fails to allege sufficient facts to state a plausible claim

for relief.   Finally, Plaintiff’s gross negligence claim against State Farm Mutual must be

dismissed because Kentucky law does not support such a cause of action by an insured against


2
    State Farm made that offer within three weeks of being advised by Plaintiff’s counsel that she would be
    pursuing a claim for UIM benefits. See Complaint (Dkt. 1-1, hereafter “Original Compl.”), ¶¶ 17-18.


                                                    2
Case 3:19-cv-00466-CRS Document 11-1 Filed 07/29/19 Page 3 of 11 PageID #: 132




her insurer. Even if it did, Plaintiff’s conclusory allegations here would be insufficient to state

such a claim.

                                          ARGUMENT

I.     LEGAL STANDARD

       A complaint must be dismissed under Federal Rule of Civil Procedure 12(b)(1) if the

court lacks subject matter jurisdiction over the plaintiff’s claims. The party invoking a court’s

jurisdiction bears the burden of establishing “[t]he irreducible constitutional minimum of

standing”: (1) the plaintiff suffered a concrete, personal injury in fact; (2) the injury is “fairly

traceable” to the challenged conduct of the defendant; and (3) there is a “substantial likelihood”

that a favorable decision will redress the alleged injury. Lujan v. Defenders of Wildlife, 504 U.S.

555, 560-61 (1992); Stalley v. Methodist Healthcare, 517 F.3d 911, 916 (6th Cir. 2008). If a

plaintiff lacks Article III standing, the court is without subject matter jurisdiction to hear his or

her claim. Lyshe v. Levy, 854 F.3d 855, 857 (6th Cir. 2017). In evaluating a motion to dismiss

under Rule 12(b)(1) for lack of standing, the court “must accept as true all material allegations of

the complaint, and must construe the complaint in favor of the complaining party.” Parsons v.

U.S. Dep’t of Justice, 801 F.3d 701, 710 (6th Cir. 2015) (quoting Warth v. Seldin, 422 U.S. 490,

501 (1975)).

       A complaint must be dismissed under Rule 12(b)(6) if it fails to state a claim upon which

relief can be granted. Fed. R. Civ. P. 12(b)(6). To avoid dismissal, a complaint must contain

enough factual matter “to state a claim to relief that is plausible on its face” and the factual

allegations “must be enough to raise a right to relief above the speculative level.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the




                                                 3
Case 3:19-cv-00466-CRS Document 11-1 Filed 07/29/19 Page 4 of 11 PageID #: 133




defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(emphasis added). In ruling on a motion to dismiss, a court must accept the well-pleaded factual

allegations of the complaint, but it is not bound to accept “mere conclusory statements” or

unsupported legal conclusions. Id.; see also Twombly, 550 U.S. at 555 (same). “[W]here the

well-pleaded facts do not permit the court to infer more than the mere possibility of misconduct,”

the complaint fails to show “that the pleader is entitled to relief,” as required by Rule 8, and it

should be dismissed. Iqbal, 556 U.S. at 679 (internal quotations omitted); see also Twombly, 550

U.S. at 570 (a complaint “must be dismissed” where it fails to allege sufficient facts to “nudge[]”

the asserted claims “across the line from conceivable to plausible”).

II.       PLAINTIFF’S CLAIMS AGAINST STATE FARM FIRE SHOULD BE
          DISMISSED FOR LACK OF STANDING OR, IN THE ALTERNATIVE, FOR
          FAILURE TO STATE ANY PLAUSIBLE CLAIM AGAINST THAT ENTITY.

          To establish standing, a plaintiff’s injury must be fairly traceable to the challenged

conduct of the defendant and “not the result of the independent action of some third party.” Wall

v. Michigan Rental, 852 F.3d 492, 495 (6th Cir. 2017); United States v. Carroll, 667 F.3d 742,

745 (6th Cir. 2012). Plaintiff’s auto insurance policies, out of which her claims arise, were

issued by State Farm Mutual, not State Farm Fire. FAC Ex. A at 3; see also Certified Policy No.

676 9584-F01-17G, covering Plaintiff’s 1998 Cadillac Deville, attached hereto as Exhibit 1. 3 As

Plaintiff’s own allegations make clear, State Farm Fire is a different company from State Farm

Mutual. See FAC ¶¶ 4-5. Plaintiff does not allege that she was entitled to coverage for her

injuries sustained in the September 12, 2014 accident under any policy issued by State Farm



3
      The Court may consider the Certified Policy attached as Exhibit 1, as well as Certified Policy No. 643 7893-
      F02-17H, covering Plaintiff’s 2004 Jeep Grand Cherokee, which is attached as Exhibit 2, because they are
      referred to in the FAC and are central to the claims contained therein. See FAC ¶ 26 & Exs. A and B. Bassett
      v. Nat’l Collegiate Athletic Ass’n, 528 F.3d 426, 430 (6th Cir. 2008) (“When a court is presented with a Rule
      12(b)(6) motion to dismiss, it may consider . . . exhibits attached to defendant’s motion to dismiss so long as
      they are referred to in the Complaint and are central to the claims contained therein.”).


                                                          4
Case 3:19-cv-00466-CRS Document 11-1 Filed 07/29/19 Page 5 of 11 PageID #: 134




Fire. A plaintiff has no standing to bring claims arising from an insurance policy against an

entity that did not issue the policy. See Davis v. Mut. Life Ins. Co., 6 F.3d 367, 387 (6th Cir.

1993) (holding policyholder of one insurer lacks standing to raise claims on behalf of

policyholders of a different insurer).

       Plaintiff in fact alleges no coverage connection at all between herself and State Farm

Fire, or any wrongful conduct directed toward her by State Farm Fire. Instead, Plaintiff attempts

to “lump” State Farm Mutual and State Farm Fire together by using the singular term

“Defendant” or “State Farm” to refer to both entities. FAC at 1. This improper method of

pleading glosses over legal distinctions between separate entities and repeatedly has been

rejected by the Sixth Circuit and other courts. See, e.g., Bondex Int’l, Inc. v. Hartford Accident

& Indem. Co., 667 F.3d 669, 681 (6th Cir. 2011) (rejecting theory of liability where complaint

included only “generic references to the misconduct of ‘all Defendants’” but failed to “link”

insurer to these factual allegations); Atuahene v. City of Hartford, 10 F. App’x 33 (2d Cir. 2001)

(affirming dismissal of complaint because “[b]y lumping all the defendants together in each

claim and providing no factual basis to distinguish their conduct, [plaintiff’s] complaint failed to

satisfy [the Rule 8 pleading standard]”); Thieneman v. Smith, No. 3:17-cv-292-DJH, 2018 WL

1522357, at *8 (W.D. Ky. Mar. 28, 2018) (“[Plaintiff’s] blanket allegations against ‘All

Defendants’ are insufficient to avoid dismissal of his [claim].”).

       Thus, Plaintiff fails to demonstrate that her alleged injury is “fairly traceable” to State

Farm Fire. See Davis, 6 F.3d at 387; Carroll, 667 F.3d at 745; see also Lee v. Am. Nat’l Ins. Co.,

260 F.3d 997, 1002 (9th Cir. 2001) (plaintiff lacked standing to sue an insurer “because he did

not buy any policy from [the insurer] and so did not suffer any injury due to [the insurer’s]

conduct”). Likewise, Plaintiff cannot demonstrate that a favorable decision from this Court




                                                 5
Case 3:19-cv-00466-CRS Document 11-1 Filed 07/29/19 Page 6 of 11 PageID #: 135




against State Farm Fire would redress her injuries.                   This Court therefore should dismiss

Plaintiff’s claims against State Farm Fire under Rule 12(b)(1) for lack of subject matter

jurisdiction.

        Alternatively, Plaintiff’s claims against State Farm Fire should be dismissed under Rule

12(b)(6) for failure to state a claim. 4          Because Plaintiff identifies no underlying insurance

contract between herself and State Farm Fire that would have provided coverage for her injuries

sustained in the September 2014 accident, Plaintiff’s statutory (Count I) and common law (Count

II) bad faith claims, as well as her claim for violation of the KCPA (Count III), fail for lack of

privity. See Davidson v. Am. Freightways, Inc., 25 S.W.3d 94, 100 (Ky. 2000) (“Absent a

contractual obligation, there simply is no bad faith cause of action, either at common law or by

statute.”); Helton v. Am. Gen. Life Ins. Co., 946 F. Supp. 3d 695, 702 (W.D. Ky. 2013)

(dismissing KCPA claim for lack of privity).

        Similarly, Plaintiff alleges no facts establishing any duty owed to her by State Farm Fire

that would support her claims for breach of fiduciary duties (Count IV) and gross negligence

(Count VII), even assuming that the latter claim can be brought by an insured against her insurer.

See, e.g., Cemex, Inc. v. LMS Contracting, Inc., No. 3:06CV-124-H, 2009 WL 3171977, at *5

(W.D. Ky. Sept. 28, 2009) (dismissing negligence claim due to lack of privity).

        Plaintiff’s fraud claims (Counts V and VI) fail—both under the general Rule 8 notice

pleading standard, as well as the heightened standard under Rule 9(b)—because Plaintiff alleges

no misrepresentations or omissions by State Farm Fire regarding the UIM benefits available to

her. See Bondex, 667 F.3d at 681; Morris v. Tyson Chicken, Inc., No. 4:15-CV-00077-JHM,

2015 WL 7188479, at *8 (W.D. Ky. Nov. 13, 2015) (dismissing fraud claims against certain

4
    As discussed further below, Counts III, IV and VII also fail to state claims as to State Farm Mutual, for reasons
    independent of those set forth here. See infra Sections III-V. Those additional arguments apply with at least
    equal force to State Farm Fire as they do to State Farm Mutual.


                                                         6
Case 3:19-cv-00466-CRS Document 11-1 Filed 07/29/19 Page 7 of 11 PageID #: 136




defendants for lack of particularity under Rule 9(b), where complaint grouped all defendants

together). And finally, Plaintiff’s derivative claims for vicarious liability (Count VIII), punitive

damages (Count IX), and a declaration of rights (Count X) fail along with the underlying

substantive claims. See, e.g., K.R.S. § 418.040 (plaintiff may seek a declaration of rights “[i]n

any action . . . wherein it is made to appear that an actual controversy exists”). Thus, if the Court

does not dismiss the FAC as to State Farm Fire for lack of standing under Rule 12(b)(1), the

Court should dismiss, with prejudice, all Plaintiff’s claims against State Farm Fire under Rule

12(b)(6) for failure to state a claim.

III.    PLAINTIFF’S KENTUCKY CONSUMER PROTECTION ACT CLAIM IS
        BARRED BY THE STATUTE OF LIMITATIONS.

        A claim for violation of the KCPA must be brought within two years after the alleged

violation occurred. KRS § 367.220(5); Mitchell v. General Motors LLC, No. 13-CV-498-CRS,

2014 WL 1319519, at *4 (W.D. Ky. Mar. 31, 2014).              Neither the discovery rule nor the

fraudulent concealment doctrine tolls the KCPA’s two-year statute of limitations. Mitchell, 2014

WL 1319519, at *4; see also Bennett v. Ford Motor Co., 5:07-CV-115-R, 2008 WL 920745, at

*3 (holding that the discovery rule does not apply to violation of the KCPA). Accordingly, the

statute of limitations is measured from the date that the act or practice about which the plaintiff

complains occurred and her cause of action accrued. See Hathaway v. Continental Assurance

Co., No. 103-CV-6-R, 2006 WL 83436, at *3 (W.D. Ky. Jan. 10, 2006) (dismissing KCPA claim

not filed within two years of processing of insurance application alleged to have been improperly

handled).

        In this case, Plaintiff complains that, on July 20, 2015, State Farm Mutual sent her

counsel a Confirmation of Coverage letter that failed to disclose all of the policies providing

UIM coverage to Plaintiff that were in effect on the date of loss. FAC ¶¶ 15, 24-25 & Ex. A.



                                                 7
Case 3:19-cv-00466-CRS Document 11-1 Filed 07/29/19 Page 8 of 11 PageID #: 137




Plaintiff further alleges that on August 1, 2016, State Farm Mutual extended an offer of $100,000

for the settlement of her injury claim, stating that this offer represented “the limits of her

Underinsured Motorist Coverage.” FAC ¶¶ 25-26 & Ex. B. Plaintiff’s asserted KCPA claim

thus accrued, at the latest, on August 1, 2016. Plaintiff did not bring a claim for that alleged

violation, however, until May 22, 2019—substantially more than two years after the purported

violation. See Original Compl. Plaintiff’s KCPA claim is therefore time-barred, and Count III

of the FAC should be dismissed.

IV.    PLAINTIFF FAILS TO STATE A CLAIM FOR BREACH OF FIDUCIARY
       DUTY.

       To state a claim for breach of fiduciary duty under Kentucky law, a plaintiff must allege

“(1) the existence of a fiduciary duty; (2) the breach of that duty; (3) injury; and (4) causation.”

Baptist Physicians Lexington, Inc. v. New Lexington Clinic, P.S.C., 436 S.W.3d 189, 193 (Ky.

2013), as modified (Feb. 20, 2014). Kentucky law recognizes that “the ‘circumstances which

may create a fiduciary relationship are so varied’ as to resist simple classification.” Argotte v.

Northwestern Mut. Life Ins., 99 F. Supp. 3d 726, 734 (W.D. Ky. 2015) (quoting Steelvest, Inc. v.

Scansteel Serv. Co., 807 S.W.2d 476, 485 (Ky. 1991)). Although an insurance contract creates a

fiduciary duty owed by the insurer to its insured that gives rise to the cause of action for bad

faith, it does not automatically create a fiduciary relationship that can support an independent

cause of action for breach of fiduciary duty. Argotte, 99 F. Supp. 3d at 734-35. Rather, the

existence of a fiduciary relationship is determined from the circumstances of each case, which

“must demonstrate an established trust between the parties based on an exchange of

confidences.” Id. at 735 (internal quotation marks omitted).

       The only fact Plaintiff alleges about her relationship with State Farm Mutual is the

existence of the two insurance policies that provided UIM coverage for her injuries sustained in



                                                 8
Case 3:19-cv-00466-CRS Document 11-1 Filed 07/29/19 Page 9 of 11 PageID #: 138




the September 2014 accident. And Plaintiff’s conclusory allegation that “State Farm . . . owed

fiduciary duties to fairly, accurately and fully represent the terms and conditions of insurance

policies to the Plaintiff,” FAC ¶ 85, is plainly insufficient under Iqbal and Twombly. See Iqbal,

556 U.S. at 678 (stating that courts assessing the sufficiency of a complaint should disregard

unsupported conclusory allegations and legal conclusions).         Plaintiff’s FAC thus fails to

demonstrate “a relationship of trust necessary to establish a fiduciary duty.” Argotte, 99 F. Supp.

3d at 735. Rather, as in the Argotte case, Plaintiff’s purported fiduciary duty claim “essentially

mirror[s]” her bad faith claims. Id. (granting summary judgment on plaintiff’s fiduciary duty

claim). As a result, Count IV of the FAC fails to state a claim and should be dismissed.

V.     PLAINTIFF CANNOT STATE A CLAIM FOR GROSS NEGLIGENCE

       Count VII of the FAC purports to assert a claim for gross negligence. The State Farm

Defendants are not aware of any case in which a court has recognized a claim for gross

negligence by a policyholder against her insurance company under Kentucky law. The absence

of such authority makes sense, because allowing such a cause of action has the potential to

undermine the rigorous standard that Kentucky courts have crafted for bad faith claims. See,

e.g., National Sur. Corp. v. Hartford Cas. Ins. Co., 502 F. App’x 425, 428 (6th Cir. 2012)

(stating that, to prevail on a bad faith claim under Kentucky law, a plaintiff “must demonstrate

that an insurer has engaged in outrageous conduct toward its insured. Furthermore, the conduct

must be driven by evil motives or by an indifference to its insureds’ rights.”) (internal quotation

marks omitted); Powell v. Cherokee Ins. Co., 919 F. Supp. 2d 873, 879 (W.D. Ky. 2013) (same).

Indeed, the Sixth Circuit has expressly warned against conflating gross negligence with

Kentucky’s bad faith standard. See National Sur. Corp., 502 F. App’x at 429 (observing that




                                                9
Case 3:19-cv-00466-CRS Document 11-1 Filed 07/29/19 Page 10 of 11 PageID #: 139




insured’s reliance “on gross negligence to prove its bad faith claim” was “erroneous[]” and

“skews Kentucky’s bad faith standard”).

       “A federal court should hesitate to expand the scope of state law without guidance from

that state’s highest court.” In re Darvocet, Darvon and Propoxyphene Prods. Liab. Litig., 856

F.Supp.2d 904, 913 (E.D. Ky. 2014); see also Combs v. Int'l Ins. Co., 354 F.3d 568, 577 (6th Cir.

2004) (noting that federal courts should be reluctant to speculate on state law trends). Given the

absence of any authority from the Kentucky Supreme Court suggesting that it would recognize a

cause of action other than bad faith allowing for an award of punitive damages in favor of a

policyholder against an insurer, this Court should decline to expand the potential scope of insurer

tort liability, and should dismiss Plaintiff’s claim for gross negligence.

       In addition, even if an insured could bring a gross negligence claim against her insurer

under Kentucky law, the scant allegations set forth here are insufficient to state such a claim.

Plaintiff alleges in wholly conclusory fashion that the State Farm Defendants “breached several

duties of care owed to the Plaintiff” and that this conduct “was willful, wanton, reckless and

grossly negligent.” FAC ¶¶ 104-05. These unsupported, conclusory allegations are insufficient

under the pleading standard set forth by the Supreme Court in Iqbal and Twombly, see supra at

3-4. They also fail to distinguish Plaintiff’s purported claim for gross negligence from her bad

faith claims in any way. See National Sur. Corp., 502 F. App’x at 429 (observing that conflating

bad faith and gross negligence is “erroneous[]”). For this reason as well, Count VII of the FAC

should be dismissed.

                                          CONCLUSION

       For the foregoing reasons, the State Farm Defendants respectfully request that this Court

dismiss the First Amended Complaint in its entirety against State Farm Fire and Casualty




                                                 10
Case 3:19-cv-00466-CRS Document 11-1 Filed 07/29/19 Page 11 of 11 PageID #: 140




Company, and dismiss Counts III, IV and VII against State Farm Mutual Automobile Insurance

Company.


                                            /s/ David T. Klapheke
                                            David T. Klapheke
                                            BOEHL STOPHER & GRAVES, LLP
                                            400 W. Market Street, Suite 2300
                                            Louisville, KY 40202
                                            502-589-5980
                                            dklapheke@bsg-law.com

                                            Joseph A. Cancila, Jr. (pro hac vice)
                                            Sondra A. Hemeryck (pro hac vice)
                                            RILEY SAFER HOLMES & CANCILA LLP
                                            70 W. Madison Street, Suite 2900
                                            Chicago, IL 60602
                                            312-471-8700
                                            jcancila@rshc-law.com
                                            shemeryck@rshc-law.com

                                            Counsel for Defendants State Farm Mutual
                                            Automobile Insurance Company and State Farm
                                            Fire and Casualty Company

                               CERTIFICATE OF SERVICE

       I hereby certify that on July 29, 2019, I electronically filed the foregoing document with

the Clerk of the Court using the CM/ECF system, which will send notice of electronic filing to

all of the following CM/ECF participants:

Sam Aguiar
Jeffrey L. Freeman
Sam Aguiar Injury Lawyers, PLLC
1201 Story Avenue, 3rd Floor
Louisville, KY 40206
(502) 400-6969
Fax: (502) 491-3946
Sam@kylawoffice.com
jfreeman@kylawoffice.com

                                            /s/ David T. Klapheke
                                            David T. Klapheke


                                               11
